Citation Nr: 1713166	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the right ankle. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION


The Veteran served on active duty from March 1988 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for right ankle arthritis. 

The Board previously denied this claim in September 2015.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court set aside the Board's decision and remanded the matter for further adjudication.    

The Board acknowledges that a remand by the Court is not merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104 (d)(1) (West 2014).  See Fletcher v. Derwinski, 1 Vet. App. 394, 397(1991).  That is, a remand is meant to entail a critical examination of the justification for the decision.  Based on this consideration, the Board has provided a detail analysis of the merits of the Veteran's claim below.


FINDING OF FACT

The Veteran's arthritis of the right ankle is reasonably attributable to his active duty service.  






CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for arthritis of the right ankle, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. 

Service Connection

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

There is evidence in the record that suggests that the Veteran had right ankle fracture that pre-existed his military service.  During his July 1987 enlistment examination, he reported that he had ankle surgery in 1979.  Further, an X-ray of the right ankle during the entrance exam showed healed fracture.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   In this case, while the Veteran's ankle injury is noted during his enlistment examination, there is no arthritis in the right ankle noted.  

Where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111 .

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, while the Veteran had ankle injury noted upon entry, there is no evidence of a preexisting disability or arthritis in the ankle.  In the absence of any treatment records or other competent evidence of a diagnosis prior to service, the injury to his ankle alone is insufficient to rebut the presumption of soundness or otherwise establish a preexisting disability or arthritis, and the normal principles of service connection apply.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic condition inservice or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) a condition in service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, which includes arthritis.  38 C.F.R. § 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2)(2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To determine whether service connection is warranted for a disability, VA is responsible for deciding whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has a current disability, as a March 2015 VA medical exam reflects diagnosis of degenerative arthritis of the right ankle.  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to his service. 

The Veteran reports spraining his right ankle multiple times during his military service.  His July 2009 separation examination shows that he complained of right ankle pain.   
After service, a July 2009 VA examination shows that he reported after joining the Air Force, he started getting pain in the right ankle and suffered several twisting injuries resulting in sprains.  The Veteran stated that he was treated numerous times while on active duty and continued to complain of right ankle pain throughout his career.  The Veteran states he has daily right ankle pain with episodes where it is very difficult for him to bear weight.  The diagnosis was right ankle fracture status post open reduction interal fixation (ORIF, not service-connected-occurred in high school) and right ankle sprain.   

The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  In addition, the Veteran underwent another VA examination in January 2014, where he reported having episodic right ankle pain.  At that time, the examiner noted that the Veteran had pain that is most likely related to his Achilles tendonitis and degenerative arthritis.  While not definitive, this examiner's opinion lends support to the contention that the Veteran's reported pain is a symptom of his arthritis.  In sum, although the Veteran was not diagnosed with the chronic disease while in service, continuity of symptomatology has been established.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology"). Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for arthritis of the right ankle is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for arthritis of the right ankle is granted. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


